Munson, J.,
dissenting. Tbe statute requires tbe owner of a dog to cause it to wear a collar. Tbe owner fails to meet tbis requirement if be provides a collar that can be and is “lost off.” Tbe respondent’s lack of knowledge that tbis collar could be and bad been lost off is no excuse. Legislation of this class requires an owner to know, and treats him as if be did know. Tbe collarless condition of tbis dog was not cast on tbe respondent by accident. His failure to provide a suitable collar lay back of tbe accident.